Title: To James Madison from Rufus King, 28 January 1803 (Abstract)
From: King, Rufus
To: Madison, James


28 January 1803, London. No. 79. Reports that no further progress has been made in the boundary discussion. “From one or two Conversations that I have had with Colo. Barclay, who has returned to Town, I perceive that his opinion, whatever influence it may have, will be favourable to such a Settlement of the Eastern Boundary, as would be satisfactory to us. The chief difficulty … respects the Island of Campo-Bello, which to avoid questions of interfering Jurisdiction arising from its being to the westward of a suitable boundary Line, should belong to Massachusetts: if it should be ceded, I shall have no hesitation to agree to a confirmation of the Titles of the Settlers derived from Nova Scotia. But the Minister may hesitate about a cession.”
“Some weeks ago” Hawkesbury instructed the attorney general to begin the transfer of the Maryland bank stock to the king, who will dispose of it as he thinks fit; presumes the transfer will be made soon, “as Hilary Term has commenced.” Has recently seen the message of Governor Mercer to the Maryland General Assembly in the newspapers and encloses a copy of the letter the message prompted him to write to Mercer.
In their last conversation regarding trade between the U.S. and the British West Indian colonies, Hawkesbury asked King to write a letter to be submitted to the cabinet. Encloses a copy. Has received no answer to his letter to Vansittart regarding the proposed increase in duty on spermaceti oil, a copy of which is enclosed, but Vansittart recently told him that unless opposition from the Board of Trade was stronger than expected, “the Treasury would be disposed to abandon the proposed increase.”
“Herewith I also send you Copies of a Letter that I have received from the Prussian Envoy and of my Reply. My last Letter from the Department of State is from Mr. Brent, and dated August 23d.”
Adds in a postscript, “At paris they say Victor will proceed with his Troops directly from Holland to Louisiana; here it is believed that the General with the Etat Major and a few Troops may go to Louisiana, but that the greater part of the Forces will be landed in St. Domingo.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 55). RC 3 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 4 Apr. Printed, except for the paragraph mentioning the letters from the Prussian envoy and Daniel Brent, in King, Life and Correspondence of Rufus King, 4:215–16. Minor variations between the copies have not been noted. For enclosures, see nn. 3–6.



   
   British consul in the U.S. Thomas Barclay, who had served as a member of the commission for settlement of the Nova Scotia boundary under article 5 of the Jay treaty, returned to London in February 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:415 n. 1, 2:440).



   
   Hilary term, which ran from 11 to 31 Jan., was the first of four terms during which the British superior courts sat to hear cases (Century Dictionary and Encyclopedia [12 vols.; New York, 1911], 9:6241).



   
   For Mercer’s 10 Nov. 1802 message, see Mercer to JM, 12 Nov. 1802, n. 2. In a separate note, “to avoid an official publicity that might embarrass our minister,” Mercer sent the legislature “a verbal message from Mr. King, in London, through Mr. Christie to the governor of Maryland, [which] gives the last information received on the subject” (National Intelligencer, 26 Nov. 1802). King enclosed a copy of his 18 Jan. 1803 letter to Mercer (2 pp.; printed in King, Life and Correspondence of Rufus King, 4:213) explaining that his official correspondence on the matter had been with the president and the secretary of state, whom he assumed had kept Mercer informed of events. Knowing that Gabriel Christie’s friends in Maryland “would make enquiries of him” about the bank stock when he returned from England, King met with Christie and explained the situation. King wanted to make it clear that he would have written to the governor had he intended to make any direct communication regarding the case.



   
   In his letter to Hawkesbury, 18 Jan. 1803 (4 pp.; printed in King, Life and Correspondence of Rufus King, 4:211–12), King argued that if the U.S. should pass retaliatory laws in response to British laws forbidding U.S. trade with British West Indian colonies, American navigation would benefit more than British navigation. He suggested that allowing Americans a share in the trade, either through alteration of the current British law or through a convention, would benefit both countries commercially and thereby avoid the disharmony that might result from retaliatory measures.



   
   In his 8 Jan. 1803 letter to Nicholas Vansittart (3 pp.; printed ibid., 4:204–5), King argued that British regulations had already restricted the growth of the American whale fishery and that higher duties would cause it to diminish as American sailors joined the British whaling industry. He pointed out that such a decrease in American seamen could only benefit French efforts to control northern European maritime strength.



   
   Baron Konstans Philipp Wilhelm von Jacobi-Kloest’s 1 Dec. 1802 letter (2 pp.; in French) told of several Prussian subjects who had immigrated to the U.S., having been promised that there was a society in Philadelphia which would provide them with work and put them in a position to repay their passage. On arrival they discovered the society did not exist, and they were required to sell their services under indenture, were cruelly treated, and lived in a state of servitude. Two of them had sent word of their plight to relatives in Danzig who stood ready to pay their way home. Jacobi-Kloest requested that King contact U.S. officials, find the individuals in question, and inform them that their relatives would pay their passage home. In a 6 Dec. 1802 letter (2 pp.), King replied that a more efficient means of achieving the goal would be for Prussian consuls resident in the U.S. to search for the persons in question and assist them with funds to obtain their release from “those engagements into which their extreme Poverty seems to have compelled them to enter” and to pay their expenses home.



   
   Brent had written acknowledging receipt of King’s 10 June letter and its enclosures, which included David Steel’s Naval Chronologist of the War, from Its Commencement in Feb. 1793, to Its Conclusion in 1801 … (London, 1803), as well as information on inoculation and the British debt (DNA: RG 59, IM, vol. 6; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:301 nn. 2 and 3).


